453 S.E.2d 165 (1995)
339 N.C. 606
STATE of North Carolina
v.
Leon BROWN.
No. 528A93.
Supreme Court of North Carolina.
February 10, 1995.
Michael F. Easley, Atty. Gen. by William N. Farrell, Jr., Sr. Deputy Atty. Gen., for the State.
*166 Thomas K. Maher, Chapel Hill, for defendant-appellant.
Tharrington, Smith & Hargrove by Roger W. Smith, Raleigh, for North Carolina Academy of Trial Lawyers, amicus curiae.
PER CURIAM.
AFFIRMED.
LAKE and ORR, JJ., did not participate in the consideration or decision of this case.